Exhibit 10.19

 

SALARY INFORMATION FOR CEO, CFO

AND NAMED EXECUTIVE OFFICERS

 

The following table sets forth as of February 17, 2010, the current annual
salary of WellPoint, Inc.’s (the “Company”) Chief Executive Officer and Chief
Financial Officer and each of the “Named Executive Officers” who were employed
by the Company as of December 31, 2009. The Named Executive Officers are as
determined for the Company’s Proxy Statement for its 2009 Annual Meeting of
Shareholders, which was based on total compensation for 2008 (less the amount of
Change in Pension Value and Nonqualified Deferred Compensation Earnings) as
required by the Instructions to Item 402(a)(3) of Regulation S-K, because the
Company has not yet determined the amount of non-equity incentive plan
compensation for 2009 and therefore the identities of the other Named Executive
Officers for the Company’s Proxy Statement for its 2010 Annual Meeting of
Shareholders are not yet known.

 

Named Executive Officer

   Salary

Angela F. Braly

   $ 1,144,000

Wayne S. DeVeydt

   $ 700,000

Ken R. Goulet

   $ 700,000

Dijuana K. Lewis

   $ 650,000

Bradley M. Fluegel

   $ 550,000